 1

 2

 3

 4

 5

 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY ABOUDARA, JR., et. al.,                     )   Case No. 4:17-cv-01661-HSG
                                                         )
12                                                       )   ORDER GRANTING JOINT
                          Plaintiffs,                    )   STIPULATION TO ALLOW
13           v.                                          )   ADDITIONAL INDIVIDUALS TO BE
                                                         )   INCLUDED AS PLAINTIFFS
14                                                       )
     CITY OF SANTA ROSA                                  )
15                                                       )
                          Defendant.                     )
16                                                       )
                                                         )
17

18           Based upon stipulation by the parties, IT IS HEREBY ORDERED THAT:

19           1.      Good cause exists to allow Kalina Allred, Lucas Bohanan, Patrick Bradley,

20                   Christian Cordova, Kevin Fritz, John Holt, Michael McCartney, Scott Brandon

21                   Moder, Mason Moore, Matthew Tognazzi and Josh Zaret to join this action as a

22                   collective action member.        Plaintiffs’ counsel shall file their Consent to be

23                   Included as Individual Plaintiff forms pursuant to 29 U.S.C. § 216(b).

24

25   IT IS SO ORDERED:

26   DATED: May 10, 2019                              ________________________________
27                                                    HONORABLE HAYWOOD S. GILLIAM, JR.,
                                                      UNITED STATES DISTRICT JUDGE
28
     ORDER GRANTING JOINT STIPULATION                                      ABOUDAR v. CITY OF SANTA ROSA, et al.
     TO ALLOW ADDITIONAL INDIVIDUALS TO BE INCLUDED                                   Case No. 4:17-cv-01661-HSG
     AS PLAINTIFFS                                      1
